DETAILED ACTION

Response to Amendment

1. This written action is responding to the amendment dated on 01/12/2021.
2. The present application, filed on or after March 16, 2013, is being examined under 
    the first inventor to file provisions of the AIA .  
3. Objection to figure 1-6 is maintained.
4. The 112(b) rejection to claim 17-18 is withdrawn.  
5. A new 112(b) rejection is issued to claim 20.
6. Claims 16-17 are interpreted under the 112(f).
7. Claims 1, 4-8, 16-17 and 19-20 amended.
8.  Claims 2-3 and 21-23 are cancelled.
9.  Claims 1, and 4-20 are submitted for examination.
10. Claim 20 is rejected.
11. The Examiner would like to point out that this action is made final (See MPEP 
    706.07a).

12. Note a call was made on 02/16/2021 to Ryan Heavener (Reg. No. 61,512) at 610-395-4900 to discuss the below issues to expedite the prosecution of the instant application, however Mr. Heavener requested another office action.
 

13.
Drawing Objection
Figures 1-6 are objected to, because those figures are not labeled. Examiner suggests labeling the figures with text according to the specification.


14.
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. It is unclear whether the monitor processor refers to the first monitoring processor or the second monitoring processor. Examiner construed the claims to the best of his knowledge.

15.
CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. This application includes one or more claim limitations that do not use the (Claim 16), and “wherein the security device is configured to receive warning signals from a satellite encryption unit” (Claim 17).














Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ayoub Alata whose telephone number is (313) 446-6541. The examiner can normally be reached on M-F: 8:00am-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jay Kim can be reached at (571) 272-3804. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
/AYOUB ALATA/Primary Examiner, Art Unit 2494